Title: From Tench Tilghman to Timothy Pickering, 14 May 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        

                            Dear SirHead Quarters 14th May 1781.
                        
                        His Excellency has given no particular orders for any surveying just at this time and therefore if it is not
                            a peice of Work which Mr De Wit thinks indispensably necessary he had better delay it. The Old money in the Chest when
                            brought down by the scale of depreciation amounts in a manner to nothing and is wanted for continjent Expences just at
                            this time. I am yr most obt Servt
                        
                            Tench Tilghman A.D.C.
                        
                    